863 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Paul Lester WILSON, Jr., a/k/a Butch, Defendant-Appellant.
No. 88-3477.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1988.

Before LIVELY and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This is a direct criminal appeal from orders of the district court denying post-judgment motions for appointment of counsel and for leave to appeal in forma pauperis.    The plaintiff now moves to dismiss the appeal as moot.


2
Judgment was entered on February 9, 1988, in three separate criminal proceedings against the defendant.  He filed a joint notice of appeal on March 11, 1988, and the resultant appeal was docketed with this Court as Case No. 88-3233.  The defendant thereafter moved for appointment of counsel and for leave to appeal in forma pauperis.    The district court denied those motions in separate orders entered on May 17, 1988, and the defendant filed a notice of appeal from that order on May 24, 1988.  That appeal was docketed as Case No. 88-3477.


3
Meanwhile, this Court entered an order on April 4, 1988, requiring the defendant to show cause why the appeal in Case No. 88-3233 should not be dismissed on grounds the notice of appeal was untimely.  Upon consideration of the response thereto, this Court dismissed that appeal in an order entered on September 23, 1988.  Given the fact the underlying appeal from the final judgments is no longer before this Court, the plaintiff now asserts the present appeal has been rendered moot.


4
Even assuming the May 17, 1988, orders may be appealed separately to this Court (an issue we need not reach), it is clear the present appeal is no longer viable as a separate appeal.


5
It therefore is ORDERED that the motion to dismiss this appeal as moot is granted.